      Case 4:20-cv-04388 Document 1 Filed on 12/31/20 in TXSD Page 1 of 7




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS


 Rhonda Clifford,

                          Plaintiff,               Case No. 4:20-cv-4388

 v.

 Spring Insurance Solutions, LLC d/b/a Complaint and Demand for Jury Trial
 United Medicare Advisors,

                          Defendant.


                                          COMPLAINT

       Rhonda Clifford (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C.,

alleges the following against Spring Insurance Solutions, LLC d/b/a United Medicare

Advisors (Defendant):

                                       INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. §227, and § 302.101 of the Texas Business & Commercial Code.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

       3.      This Court has supplemental jurisdiction over Plaintiff’s related state law claims

pursuant to 28 U.S.C. § 1367.


                                                     1
      Case 4:20-cv-04388 Document 1 Filed on 12/31/20 in TXSD Page 2 of 7




       4.      This Court has personal jurisdiction over Defendant conducts business in the State

of Texas.

       5.      Venue is proper under 28 U.S.C. § 1391(b)(2).

                                             PARTIES

       6.      Plaintiff is a natural person residing in Conroe, Texas 77301.

       7.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

       8.      Defendant is a business entity with principal place of business, head office, or

otherwise valid mailing address at 120 West 12th Street, Suite 1700, Kansas City, Missouri.

       9.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

       10.     Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

       11.     Plaintiff has a personal cellular telephone number ending in 5106.

       12.     Plaintiff has only used this phone number as a personal cellular telephone.

       13.     Beginning in November of 2019, Defendant placed several calls to Plaintiff on her

personal cellular phone for solicitation purposes.

       14.     Plaintiff did not consent to these communications, did not request information from

Defendant, and was not interested in obtaining Medicare coverage.

       15.     Defendant’s calls were not made for “emergency purposes.”

       16.     Plaintiff has been on the Do Not Call Registry since April 27, 2005.

       17.     As Defendant knew its calls were unwanted and placed without consent, these calls

could only have been placed to harass Plaintiff.




                                                      2
       Case 4:20-cv-04388 Document 1 Filed on 12/31/20 in TXSD Page 3 of 7




        18.      When placing these calls Defendant used an automated telephone dialing system

and/or pre-recorded message.

        19.      Plaintiff knew Defendant was using an automated telephone dialing system and/or

pre-recorded message as the calls began with a noticeable pause or delay before ta live

representative came on the line.

        20.      Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.

        21.      Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                   COUNT I
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)

        22.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        23.      The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

        23.      Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

        24.      The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

telephone numbers without being prompted by human intervention before each call.

        25.      The dialing system used by Defendant to call Plaintiff has the present and/or future

capacity to dial numbers in a random and/or sequential fashion.

        26.      Defendant’s calls were not made for “emergency purposes.”

                                                       3
       Case 4:20-cv-04388 Document 1 Filed on 12/31/20 in TXSD Page 4 of 7




           27.   Defendant’s calls to Plaintiff’s cellular telephone without any prior express

consent.

           28.   Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since April 27, 2005.

           29.   Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

           30.   The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

           31.   As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

           32.   Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

           33.   The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

           34.   Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since April 27, 2005.



                                                      4
       Case 4:20-cv-04388 Document 1 Filed on 12/31/20 in TXSD Page 5 of 7




        35.      Defendant called Plaintiff on two or more occasions during a single calendar year

despite Plaintiff’s registration on the Do Not Call list.

        36.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        37.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        38.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                     COUNT III
                          DEFENDANT VIOLATED § 302.101 OF
                      THE TEXAS BUSINESS & COMMERICAL CODE

        39.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        40.      §302.101 of the Texas Business & Commerce Code prohibits sellers from engaging

in telephone solicitation from a location in this state or to a purchaser located in this state unless

the seller obtains a registration certificate from the Office of the Secretary of State for the business

location from which the solicitation is made.

        41.      Defendant violated § 302.101 of the Texas Business & Commercial Code when its

representatives engaged in continuous and repetitive telephone solicitation of Plaintiff without

obtaining a registration certificate from the Office of the Secretary of State.




                                                       5
      Case 4:20-cv-04388 Document 1 Filed on 12/31/20 in TXSD Page 6 of 7




       42.     §302.302(a) of the Texas Business & Commerce Code provides that a person who

violates this chapter is subject to a civil penalty of no more than $5,000 for each violation.

Furthermore, §302.302(d) provides that the party bringing the action is also entitled to recover all

reasonable cost of prosecuting the action, including court costs and investigation costs, deposition

expenses, witness fees, and attorney fees.




       Wherefore, Plaintiff, Rhonda Clifford, respectfully prays for judgment as follows:

               a.      All actual Plaintiff suffered (as provided under 47 U.S.C. § 227(b)(3)(A))

                       and §302.302 of the Texas Business and Commerce Code;

               b.      Statutory damages of $500.00 per violative telephone call (as provided

                       under 47 U.S.C. § 227(b)(3)(B));

               c.      Additional statutory damages of $500.00 per violative telephone call (as

                       provided under 47 U.S.C. § 227(C);

               d.      Treble damages of $1,500.00 per violative telephone call (as provided under

                       47 U.S.C. § 227(b)(3));

               e.      Additional treble damages of $1,500.00 per violative telephone call (as

                       provided under 47 U.S.C. § 227(C);

               f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c)

               g.      Statutory damages of $5,000 per violation (as provided under §302.302(a)

                       of the Texas Business & Commerce Code);

               h.      All reasonable attorneys’ fees, witness fees, court costs and other litigation

                       costs incurred by Plaintiff pursuant to §302.302(a) of the Texas Business &

                       Commerce Code;

                                                     6
    Case 4:20-cv-04388 Document 1 Filed on 12/31/20 in TXSD Page 7 of 7




            i.      Any other relief this Honorable Court deems appropriate.




                              DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Rhonda Clifford, demands a jury trial in this case.




                                                Respectfully submitted,

Dated: 12/31/2020                               By: s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg, Esq.
                                                Kimmel & Silverman, P.C.
                                                30 East Butler Pike
                                                Ambler, PA 19002
                                                Phone: 215-540-8888
                                                Facsimile: 877-788-2864
                                                Email: aginsburg@creditlaw.com




                                                  7
